DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicants' arguments, filed April 5, 2021, have been fully considered but they are not deemed to be fully persuasive.  The following rejections and/or objections constitute the complete set presently being applied to the instant application.

Applicants traverse the previous rejections on the grounds that not all of the features of the amended claims are taught by the applied prior art.
As set forth in greater detail below, adsorption of a metal from the Markush list of amended claim 9 is rendered obvious by the new grounds of rejection below. While many of the same references are used in the new grounds of rejection set forth below, Applicants do not present any additional, specific arguments regarding the references used for the Examiner to address that are not addressed by the new prior art.
Applicants also argue that the Examiner has failed to cite any prior art that discloses a fine pore diameter distribution with a peak in the 3 – 20 nm range.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 9, 10, 15, 22, 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Collias et al. (US 2005/0263453) in view of JP 58-223439 (JP’439), Hu et al. (Carbon, 2001) and Shentu et al. (J App Poly Sci, 2007). 
Collias et al. discloses a filter material formed from a plurality of microporous and mesoporous activated carbon particles that are preferably coated with a cationic polymer (whole document, e.g., abstract). Mesopores have a diameter of 2 – 50 nm (¶ [0034] while macropores are defined as those greater than 50 nm in diameter and both, along with micropores, can be included in the calculation of the total pore volume (¶¶ 0035] – [0036]). The pore size distribution in the mesopore range refers to the distribution of pores sizes calculated using by the Barrett, Joyner and Halenda (BJH) process (¶ [0039]). Mesoporous carbon materials have superior removal capability for smaller particles and provide better flow properties while microporous materials have superior removal of chemicals (¶ [0061]). Preferably, the BET specific surface area of the mesoporous and basic activated carbon filter particles are between about 500 m2/g and about 3000 m2/g (¶ [0081]) and can be made from wood-based activated carbon particles (¶ [0087]). Activated means that means that a process 
Collias et al. does not explicitly describe that the cationic polymer will adsorb a metal or describe why the pore size distribution would be varied.
JP’439 loads activated carbon using aqueous polyethyleneimine (PEI) to prepare a heavy metal adsorbent (SciFinder abstract, sentence 1). The mercury (Hg2+) concentration in water containing this metal was decreased by stirring in the presence of loaded activated carbon (last sentence).
Shentu et al. discloses that heavy metal ions in wastewater generated from various industries have a significant impact on human health and environment (p 1964, col 1, ¶ 1). PEI is well known for its metal chelation properties with the high proportion of amine groups providing novel binding properties for metals such as cobalt, zinc, and chromium (p 1964, col 1, ¶ 2). Since PEI is hydrophilic and will dissolve in water, it cannot be used repeatedly and effectively in water treatment (p 1964, col 2, ¶ 2) so the use of crosslinked membranes has been investigated (p 1964, col 2). As shown in figure 1, cobalt ions showed 
Hu et al. discloses that activated carbons are the most widely used adsorbent materials use due to their low cost and large adsorptive capacity (p 877, col 1, ¶ 1). Adsorption is among the most effective processes for removal of pollutants and common pollutants in municipal water can be removed using activated carbon (p 879, col 2, ¶ 2). Most activated carbons are microporous but mesopores contribute significantly to adsorption and also as transport channels through the material (p 878, col 1, ¶ 2). Only pores with opening larger than the adsorbate are accessible to the adsorbate and a material with many pores larger than 19 Å had a larger adsorption capacity for erythrosine, a material with a diameter of 19 Å, while both materials studied had micropores and exhibited similar adsorption of phenol, a molecule with a size of less than 10 Å (p 885, col 1, ¶ 2; p 879, col 2, ¶ 2).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to prepare materials that contain pores of various sizes including those 2 – 20 nm in diameter with an adhered organic material as disclosed by Collias and that organic materials such as PEI will render the materials suitable for use a metal absorbent that can be contacted with wastewater that contained elements such as cobalt.  The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because such materials are generally disclosed by Collias et al. and will not only remove bacteria but also heavy metals from samples due to the cationic polymer. Use of aqueous solutions of the organic material allows for the interior of the porous carbon material to also have such a material adhered on the inside of the pores as required by claim 23. It is also would be obvious to optimize the size 
The claims recite the manner in which the claimed properties (e.g., specific surface area) is determined. It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). “As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” MPEP 2113 Non-localized density functional theory method (NDFTM) is another methodology that is used to determine the physical characteristics of the material being claimed. That the prior art does not use such a methodology and or perform a comparison is insufficient to patentably distinguish the instant claims. As discussed above, the person of ordinary skill would routinely optimize the size of pores and the relative amounts of pores of different sizes (also influencing the total volume of pores of a particular size) and there is no evidence as to the criticality of the claimed ratio. That the prior art fails to use these exact words or methodology does not patentably distinguish the instant claims.
As to claim 15, the materials such as wood used in Collias and the coco shells of JP’439 contain silicon as evidenced by Bledzki et al. (Composites Science and Technology, 2010, table 2, page 844). While the activation and carbonization step may remove non-carbon atoms such as silicon from the materials, there is no evidence of record that the final products do not contain any silicon.
New claim 25 requires the presence of phosphorous in the porous carbon material. Phosphorous is an essential element for plants and is present in the nucleic acid material (both DNA and RNA) and molecules such as ATP (adenosine triphosphate) that is present in plants. There is no evidence of record that the activated carbon production process results in the removal of all phosphorous from the plant material used to generate the activated carbon and therefore the materials prepared read on claim 25.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Collias et al., JP 58-223439 (JP’439), Hu et al. and Shentu et al. as applied to claims 9, 10, 15, 22, 23 and 25 above, and further in view of An et al. (Carbon, 2003). AN et al
Collias et al., JP 58-223439 (JP’439), Hu et al. and Shentu et al. are discussed above.

An et al. discloses that the ability to control the surface characteristics of nanoparticulate systems is of paramount importance due to the high surface to volume ratio (p 2889, col 1, ¶ 1). Metal ion absorbents were prepared by modifying the nanoabsorbent carbon material with a silane and further functionalized with carbon disulfide and phenylisothiocyanate and the resulting materials exhibited high affinities for transition metal cations (p 2889, col 1, ¶ 2 and figure 4, p 2892).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to adhere organic material to porous carbon materials using a silane coupler.  The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because An et al. discloses that silane coupling can be used to modifying the surface of nanoabsorbent materials with organic materials to prepare metal ion absorbents such as the materials taught by Collias et al., JP'439 and Hu et al.

Claims 22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Collias et al., JP 58-223439 (JP’439), Hu et al. and Shentu et al. as applied to claims 9, 10, and 23 above, and further in view of Solum et al. (Carbon, 1995).
Collias et al., JP 58-223439 (JP’439), Hu et al. and Shentu et al. are discussed above.
None of the reference explicitly discloses the presence of phosphorous in the activated carbon material.
Solum et al. discloses the phosphoric acid activation of hardwoods using phosphoric acid converts wood to a highly porous activated carbon (p 1247, col 2, ¶ 2 and 3). The 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to use phosphoric acid activation to generate the activated carbon material to which an organic material such as PEI is coated.  The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Solum et al. discloses that phosphoric acid treatment can introduce porosity and increase surface area at lower temperatures than thermal treatment alone and the final product will contain phosphorous. The selection of the production process from those that are known in the art such as the phosphoric acid treatment of Solum et al. is well within the skill of the person of ordinary skill in the art.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nissa M Westerberg whose telephone number is (571)270-3532.  The examiner can normally be reached on M - F 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 

/Nissa M Westerberg/Primary Examiner, Art Unit 1618